Exhibit 10.13

Covidien Ltd.
2007 Stock and Incentive Plan

TERMS AND CONDITIONS
OF
DIRECTOR’S OPTION AWARD

OPTION AWARD granted on July 2, 2007 (the “Grant Date”) to
                                  .

1.                                       Grant of Option.  Covidien Ltd. (the
“Company”) has granted to you an Option to purchase 9,600 Shares of Common
Stock, subject to the provisions of these Terms and Conditions and the Plan. 
This Option is a Nonqualified Stock Option.

2.                                       Exercise Price.  The Exercise Price
required to purchase the Shares covered by this Option is $43.0878 (US) per
Share.

3.                                       Vesting and Exercise Period.  Except as
provided below, Shares subject to this Option will vest 1/3rd on the
1st Anniversary of the Grant Date, 1/3rd on the 2nd Anniversary of the Grant
Date and the remainder on the 3rd Anniversary of the Grant Date.  If you
terminate directorship before full (100%) vesting, you will forfeit the unvested
portion of this Option.  Upon your Termination of Directorship (other than for
Cause) you may exercise the vested portion of your Option until the earlier of
(i) the date described in Section 4 below or (ii) 90 days after your Termination
of Directorship.  Notwithstanding the foregoing, if your directorship terminates
as a result of your death, Disability, or a Change in Control, you will become
fully vested in this Option on the date of your death, Termination of
Directorship due to Disability, or the Change in Control and be entitled to
exercise this Option until the earlier of (A) the date described in Section 4
below or (B) the third anniversary of the date of your death, Termination of
Directorship due to Disability or the Change in Control, as applicable.

4.                                       Term of Option.  Unless this Option has
been terminated or cancelled, it must be exercised before the close of the New
York Stock Exchange (“NYSE”) on the day prior to the 10th anniversary of the
Grant Date.  If the NYSE is not open for business on such date, this Option will
expire at the close of the NYSE’s first business day that immediately precedes
the day prior to the 10th anniversary of the Grant Date.

5.                                       Payment of Exercise Price.  To exercise
all or a portion of this Option, you must pay the Exercise Price for each Share
as set forth above.  You may pay the Exercise Price in cash or by certified
check, bank draft, wire transfer or postal or express money order.  You may also
pay the Exercise Price by using one or more of the following methods: (i)
delivering to the Company a properly executed exercise notice, together with
irrevocable instructions to a broker to deliver promptly (within the typical
settlement cycle for the sale of equity securities on the relevant trading
market, or otherwise in accordance with Regulation T issued by the Federal
Reserve Board) to the Company sale or loan proceeds adequate to satisfy the
portion of the Exercise Price being so paid; (ii) if expressly approved by the
Committee, tendering to the Company (by physical delivery or attestation)
certificates of Common Stock that you have held for 6 months or longer (unless
the Committee, in its discretion, waives this 6-month period) and that have an
aggregate Fair Market Value as of the day prior to the date of exercise equal to
the portion of the Exercise Price being so paid; or (iii) if such form of
payment is expressly

1


--------------------------------------------------------------------------------


authorized by the Board or the Committee, instructing the Company to withhold
Shares that would otherwise be issued were the Exercise Price to be paid in cash
and that have an aggregate Fair Market Value as of the date of exercise equal to
the portion of the Exercise Price being so paid.  Notwithstanding the foregoing,
you may not tender any form of payment that the Company determines, in its sole
discretion, could violate any law or regulation.  You are not required to
purchase all Shares subject to this Option at one time, but you must pay the
full Exercise Price for all Shares that you elect to purchase before they will
be delivered.  The date of exercise of an Option shall be the date on which the
Company receives the Exercise Price for such Option.

6.                                       Exercise of Option.  If you are
entitled to exercise this Option, you may exercise it by contacting UBS
Financial Services through its web site at www.ubs.com/onesource/cov or by
calling its toll free number, which is 1-877-461-7805.  If someone other than
you attempts to exercise this Option (for example, because the Option is being
exercised after your death), the Company will deliver the Shares only after
determining that the person attempting to exercise this Option is the duly
appointed executor or administrator of your estate or an individual to whom this
Option has been transferred in accordance with these Terms and Conditions and
the terms of the Plan.

7.                                       Withholdings.  The Company has the
right, prior to the issuance or delivery of any Shares in connection with the
exercise of this Option, to withhold or require from you the amount necessary to
satisfy applicable tax requirements, as determined by the Committee.  The
methods described in Section 5 may also be used to pay your withholding tax
obligation.

8.                                       Transfer of Option.  You generally may
not transfer this Option or any interest in this Option except by will or the
laws of descent and distribution.  However, you may transfer this Option to
members of your immediate family or to one or more trusts for the benefit of
family members or to one or more partnerships in which the family members are
the only partners, provided that (i) you do not receive any consideration for
the transfer, (ii) you furnish the Committee or its designee with detailed
written notice of the transfer at least 3 business days in advance, and (iii)
the Committee or its designee consents in writing to the transfer.  For this
purpose, “family member” means any spouse, children, grandchildren, parents,
grandparents, siblings, nieces, nephews, grandnieces and grandnephews, including
adopted, in-laws and step family members.  If this Option is transferred
pursuant to this provision, it will continue to be subject to the same terms and
conditions that applied immediately prior to the transfer.  This Option may be
exercised by the transferee only to the same extent that you could have
exercised this Option had no transfer occurred.

9.                                       Forfeiture of Option.  You will forfeit
all or a portion of this Option if your Termination of Directorship is due to
the circumstances described below:

(i)                                     If the Company terminates your
directorship for Cause, including without limitation a termination as a result
of your violation of the Company’s Code of Ethical Conduct, then the Company
will immediately rescind the unvested portion of this Option and any vested but
unexercised portion of this Option and you will immediately forfeit any and all
rights you have remaining at such time with respect to this Option.  Also, you
hereby agree and promise to deliver to the Company immediately upon your
Termination of Directorship for Cause, Shares (or, in the discretion of the
Committee, cash) equal in value to the amount of any profit you realized upon
the exercise of any portion of this

2


--------------------------------------------------------------------------------


Option during the 12-month period that occurs immediately prior to your
Termination of Directorship for Cause.

(ii)                                  If, after your Termination of
Directorship, the Committee determines in its sole discretion that while you
were a Director you engaged in activity that would have constituted grounds for
the Company or Subsidiary to terminate your directorship for Cause, then the
Company will immediately rescind the unvested portion of this Option and any
vested but unexercised portion of this Option and you will immediately forfeit
any and all rights you have remaining on the date that the Committee makes such
determination with respect to this Option.  Also, you hereby agree and promise
to deliver to the Company immediately upon the date the Committee determines
that your directorship could have been terminated for Cause, Shares (or, in the
discretion of the Committee, cash) equal in value to the amount of any profit
you realized upon the exercise of any portion of this Option during the period
that begins 12 months immediately prior to your Termination of Directorship and
ends on the date the Committee determines that you could have been terminated
for Cause.

(iii)                             If the Committee determines in its sole
discretion that at anytime after your Termination of Directorship and prior to
the second anniversary of your Termination of Directorship you (A) disclosed
confidential or proprietary information related to any business of the Company
or Subsidiary or (B) entered into an employment or consultation arrangement
(including any arrangement for employment or service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business and (1) such employment or consultation arrangement would likely
(in the Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or a Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then any portion of this
Option that you have not exercised (whether vested or unvested) will immediately
be rescinded and you will forfeit any rights you have with respect to this
Option as of the date of the Committee’s determination.  Also, you hereby agree
and promise to deliver to the Company, immediately upon the Committee’s
determination date, Shares (or, in the discretion of the Committee, cash) equal
in value to the amount of any profit you realized upon the exercise of any
portion of this Option during the period that begins 12 months immediately prior
to your Termination of Directorship and ends on the date of the Committee’s
determination.

10.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee may
in its sole discretion adjust the number and kind of Shares covered by this
Option, the Exercise Price and other relevant provisions to the extent necessary
to prevent dilution or enlargement of the benefits or potential benefits
intended to be provided by this Option.  Any such determinations and adjustments
made by the Committee will be binding on all persons.

3


--------------------------------------------------------------------------------


11.                                 Restrictions on Exercise.  Exercise of this
Option is subject to the conditions that, to the extent required at the time of
exercise:

(i)                                     The Shares covered by this Option will
be duly listed, upon official notice of issuance, on the NYSE; and

(ii)                                  A Registration Statement under the
Securities Act of 1933 with respect to the Shares will be effective or an
exemption from registration will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.  Notwithstanding the foregoing, you may
only exercise this Option in cash or by certified check, bank draft, wire
transfer or postal or express money order if local law permits such exercise
method at the time of exercise.

12.                                 Disposition of Securities.  By accepting
this Option, you acknowledge that you have read and understand the Company’s
Insider Trading Policy and are aware of and understand your obligations under
federal securities laws with respect to trading in the Company’s securities. 
You also hereby agree not to use the Company’s “cashless exercise” program (or
any successor program) when using the program would result in a violation of
applicable securities law.  The Company has the right to recover, or receive
reimbursement for, any compensation or profit realized on the exercise of this
Option or by the disposition of Shares received upon exercise of this Option to
the extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

13.                                 Plan Terms Govern.  The vesting and exercise
of this Option, the disposition of any Shares received upon exercise of this
Option, and the treatment of any gain on the disposition of such Shares are
subject to the terms of the Plan and any rules that the Committee prescribes. 
The Plan document, as amended from time to time, is incorporated into this Terms
and Conditions document.  Capitalized terms used herein are defined in the
Plan.  If there is any conflict between the terms of the Plan and these Terms
and Conditions, the Plan’s terms govern.  By accepting this Option Award, you
hereby acknowledge receipt of the Plan, as in effect on the Grant Date.

14.                                 Personal Data.  To comply with applicable
law and to administer this Option appropriately, the Company and its agents may
hold and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided to you as part of the
grant package and any changes thereto, other appropriate personal and financial
data about you, and information about your participation in the Plan and Shares
obtained under the Plan from time to time.  By accepting this Option, you hereby
give your explicit consent to the Company’s processing personal data and/or
sensitive personal data as is necessary or appropriate for Plan administration. 
The legal persons for whom your personal data are intended include the Company,
its Subsidiaries (or former Subsidiaries as are deemed necessary), the outside
Plan administrator, and any other person that the Company retains or utilizes
for Plan administration purposes.  You have the right to review and correct your
personal data by contacting the Senior Vice President, Human Resources.  You
hereby acknowledge your understanding that the transfer of the information
outlined here is important to Plan administration and that failure to consent to
the transmission of such information may limit or prohibit your participation in
the Plan.

4


--------------------------------------------------------------------------------


15.                                 No Promise of Future Grants.  By accepting
this Option, you agree that you are bound by the terms of the Plan and these
Terms and Conditions and acknowledge that this Option is granted in the
Company’s sole discretion.  If the Company or Subsidiary terminates your
directorship for any reason, you agree that you will not be entitled to damages
for breach of contract, dismissal or compensation for loss of office or
otherwise to any sum, Shares, Options or other benefits to compensate you for
the loss or diminution in value of any actual or prospective rights, benefits or
expectation under or in relation to the Plan.

16.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan grants to you any right to continued service as a
Director or to interfere in any way with the Company or Subsidiary’s right to
terminate your directorship at any time and for any reason.  Payment of Shares
is not secured by a trust, insurance contract or other funding medium, and you
do not have any interest in any fund or specific Company asset by reason of this
Option.  You have no rights as a stockholder of the Company pursuant to this
Option until Shares are actually delivered to you.

17.                                 Entire Agreement and Amendment.  These Terms
and Conditions and the Plan constitute the entire understanding between you and
the Company regarding this Option.  These Terms and Conditions supersede any
prior agreements, commitments or negotiations concerning this Option.  These
Terms and Conditions may not be modified, altered or changed except by the
Committee (or its delegate) in writing and pursuant to the terms of the Plan.

18.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of these Terms and
Conditions, which will remain in full force and effect.  Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

19.                                 Acceptance.  By accepting this Option, you
agree to the following:

(i)                                     You have carefully read, fully
understand and agree to all of the terms and conditions contained in the Plan
and these Terms and Conditions; and

(ii)                                  You understand and agree that the Plan and
these Terms and Conditions constitute the entire understanding between you and
the Company regarding this Option, and that any prior agreements, commitments or
negotiations concerning this Option are replaced and superseded.

You will be deemed to consent to the application of the terms and conditions set
forth in the Plan and these Terms and Conditions unless you contact Covidien
Ltd., c/o Equity Plan Administration, 15 Hampshire Street, Mansfield, MA 02048
in writing within 30 days of receiving the grant package.  Receipt by the
Company of your non-consent will nullify this Option unless otherwise agreed to
in writing by you and the Company.

5


--------------------------------------------------------------------------------